Detailed Action
	This action is responsive to an original application filed on 1/12/2020 with acknowledgement that this application is a 371 of PCT/CN2019/110067 and claims a priority date of 7/18/2019 to foreign application CN201910649317.0. 
	Claims 1-10 are currently pending.  Claim 1 is an independent claim.  Claims 7 and 9 are withdrawn from further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .0
Response to Amendment
The response filed on December 30, 2021 is acknowledged.  One page of amended abstract, three pages of amended specification, and three pages of amended claims were received on 12/30/2021.  The abstract and specification are amended such that they are no longer objected to.  Claims 1, 3-4, and 10 have been amended.  The amended claims are reviewed and are no longer objected to.  Furthermore, the amended claims are no longer rejected under 35 U.S.C. 112(b) for being indefinite. 
Election/Restrictions
Applicant’s election without traverse of Spray Device Species I (Figs. 2-6) and Roller Sub-Species I in the reply filed on 9/9/2021 is acknowledged.
Claims 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2022 was filed after the mail date of the non-final rejection mailed 10/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103042004 A to Qiu (“Qiu”) in view of KR 20170019571 A to Oh Sang et al. (“Oh Sang”) and CN 206482860 U to Ma et al. (“Ma”).
As to Claim 1, Qiu discloses a spray device (See Annotated Fig. 1) capable of being used in a production process of a liquid crystal display (See Machine Translation Page 1, “mechanism of on the capacitive touch screen etching demoulding production line ITO conducting film and glass plate”) and disposed in a spray chamber (See Machine Translation Page 2 “demoulding production line”), wherein the spray device comprises an upper rack (See Annotated Fig. 1 and Machine Translation Page 2, the 
wherein the upper rack is movably mounted on a top of the spray chamber (See Machine Translation Page 2 “driving frame 1 vertically moves back and forth, glass plate on the frame 1 is except the walking reception sprays in the longitudinal direction like this, can also on width, back and forth walk and receive spray” it is understood that the frame is mounted on a top area of the demoulding production line), and at least one nozzle is arranged below the upper rack (See Machine Translation Page 2, it is understood that the sprinkling of the spray equipment is enabled by at least one nozzle arranged below the top portion of the frame); 
the connector is disposed on one side of the upper rack (See Annotated Fig. 1), and is rotatably connected to the eccentric wheel through a rocker (See Annotated Fig. 1); 
the motor is configured to drive the eccentric wheel to rotate (See Machine Translation Page 2 “the driven by motor eccentric wheel rotates”); 
wherein the eccentric wheel comprises: 
a center hole disposed at a center of the eccentric wheel (See Annotated Fig. 1), wherein a center shaft (See Annotated Fig. 1) is fixedly connected to the eccentric wheel through the center hole (See Annotated Fig. 1); and 
a connecting rod (See Annotated Fig. 1) fixedly mounted on an eccentric hole (See Annotated Fig. 1), wherein the rocker is sleeved on the connecting rod to realize a rotatable connection (See Annotated Fig. 1), and the connecting rod is configured to rotate with the eccentric wheel to drive the rocker to realize a reciprocating motion of the upper rack.
Regarding Claim 1, Qiu as applied above does not specifically disclose wherein a plurality of nozzles are evenly arranged below the upper rack.

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the spray device of Qiu use the frame of Oh Sang with the plurality of nozzles evenly arranged below the upper rack in order to uniformly spray fluid onto an object being processed (See Machine Translation Page 3 “The injection tube 114 is connected to an etchant supply line (not shown) so as to uniformly inject the etchant injected through the injection nozzle 112 onto the surface of the object to be etched”). 
Regarding Claim 1, Qiu in view of Oh Sang as applied above does not disclose the eccentric wheel comprising a plurality of eccentric holes disposed on the eccentric wheel.
However, Ma discloses a spray device (Machine Translation of Title “water dropper”) comprising an eccentric wheel (Fig. 4 #112 “eccentric wheel”), the eccentric wheel comprising:
a center hole (Fig. 4 #113 “center bore”) disposed at a center of the eccentric wheel, wherein a center shaft (See Fig. 4 where part of #111 “motor” is a center shaft) is fixed connected to the eccentric wheel through the center hole (See Fig. 4); 
a plurality of eccentric holes (Fig. 4 #114 “eccentric orifice”) disposed on the eccentric wheel (See Fig. 4); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eccentric wheel of Qiu to include a plurality of eccentric holes, as taught by Ma, as doing so would allow the connecting rod to be fixedly mounted to different eccentric holes resulting in different amplitudes of rotation for rotatable connection (See Machine Translation Page 15) and thus various spraying frequencies for the spray device as desired based on a particular liquid crystal display being produced.
Regarding Claim 1, in reference to the spray device of Qiu in view of Oh Sang and Ma as applied above, Qiu does not disclose wherein a swing angle of a center line of the upper rack ranges from 30° to 60°.
However, a swing angle of a center line of the upper rack is a result effective variable, wherein a swing angle of a center line of the upper rack would affect the ability of the spray device to spray a desired amount of water or etching liquid to a desired area of a liquid crystal display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a swing angle of a center line of the upper rack range from 30° to 60°, since doing so would change a result effective variable to yield the predictable result of spraying a desired amount of water or etching liquid with a desired spray coverage.  Furthermore, it would have only required routine optimization to determine an optimal swing angle of a center line of the upper rack from a finite number of identified, predictable solutions for having optimal spray coverage on a liquid crystal display, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  
As to Claim 2, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Qiu further discloses wherein between the eccentric wheel and the motor, the spray device further comprises a gearbox (Fig. 1 #6 “reduction box” which is understood to be a gearbox), wherein one end of the gearbox is rotatably connected to the center shaft of the eccentric wheel by a first gear (See Annotated Fig. 1 and Machine Translation Page 2), and another end of the gearbox is rotatably connected to the motor by a second gear (See Annotated Fig. 1).
As to Claim 3, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Oh Sang further discloses wherein the frame comprises a lower rack (Fig. 2 #122 “lower second frame”), wherein the plurality of nozzles are evenly arranged on an upper surface of the lower rack (See Figs. 2-5b), and the lower rack is fixedly connected to the upper rack (See Fig. 5a, the lower rack is connected to the upper rack by #123 “vertical connection frame”), a substrate (Figs. 5a-5b #S “etching object”) between the lower rack and upper rack is configured to be sprayed when the lower rack is synchronized with the upper rack to perform the reciprocating motion (See Machine Translation page 3).
As to Claim 4, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Oh Sang further discloses wherein the upper rack further comprises:
a plurality of pipes (Fig. 3 #114 “injection tubes”), wherein one end of each pipe of the plurality of pipes is connected to one inlet port of each nozzle of the plurality of nozzles in one-to-one correspondence (See Figs. 2-5b, it is understood that each nozzle #110 has an end portion of an injection tube connected to it); and 

As to Claim 5, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Oh Sang further discloses wherein the upper rack further comprises at least one roller (Figs. 2-5b #131 “pinion gear”) disposed on a surface of the upper rack (See Fig. 4a) to enable the upper rack to slide in a direction of the reciprocating motion with respect to the top of the spray chamber (See Fig. 4a and Machine Translation Page 4).
As to Claim 6, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 5 above, Oh Sang further discloses wherein the roller is located at a lower surface of the upper rack (See Figs. 4a and 4b) and extends to both sides of the upper rack in the direction of the reciprocating motion (See Figs. 4a and 4b). 
As to Claim 8, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Oh Sang further discloses wherein the upper rack further comprises a hinge bar (Fig. 5a #141 “guide member”), one end of the hinge bar is rotatably disposed on an upper surface of the upper rack (See Fig. 5a, the hinge bar moves in response to the rotating motion of #134, furthermore the hinge bar has bolts that it is secured to the upper rack with thus it is understood that removing one of the bolts can allow for rotation of the hinge bar relative to the upper rack, additionally the bolts of the hinge bar themselves are rotatable), and another end of the hinge bar is rotatably disposed on the top of the spray chamber (See Fig. 2, the guide bar #142 is at the top of the spray chamber and the hinge bar #141 moves along #142 in response to the rotating motion of #134, furthermore the guide bar #142 is a tube and it is understood that the hinge bar #141 
As to Claim 10, in reference to the spray device of Qiu modified by the plurality of nozzles of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Qiu further discloses wherein the plurality of nozzles are configured to spray a pure water or an etching liquid (See Machine Translation of Abstract and Machine Translation Page 1, it is understood that water is sprayed as a liquid in an etching process). 

    PNG
    media_image1.png
    931
    1209
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 22, 2022